DETAILED ACTION

1.	The Office Action is in response to Application 17033545 filed on 09/25/2020. Claims 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 
 5. 	Claims 1 -10, 14, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 7 of US Patent US 10817747 and in view of Nerayoff et al. (US 20160078759) and in view of ROWAN et al. (US 20180132423) indicated below.   
For Claims 1 -10, 14, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with system, comprising: an imaging device.  As clearly indicated in the table below, each claimed limitations of claim 1 -10, 14, of the current application are anticipated by the corresponding limitations of claim 1, 7 of the reference patent except for wherein the area to be monitored is at least one of a roadway and a 

US 10817747
 Current Application
Claim 1:

A system comprising: 
at least one imaging device to be disposed in a lighting fixture within an area to be monitored, and configured to capture one or more images and video of the area;  
a remote computing device in communication with the at least one imaging device, and comprising at least one processor configured to: (i) process data related to images from the at least one imaging device and from a satellite imagery system, 
(ii) perform comparison operation by detecting a first set of points of interest in an image from the at least one imaging device and corresponding second set of points of interest in an image of a same area from the satellite imagery system, wherein each point of interest from the first set of points of interest corresponds to a respective point of interest from the second set of points of interest, and the first set of points of interest and the second set of points of interest are each represented as a three-valued vector, wherein the first set of points of interest are represented as 
(iii) calculating a homography matrix using the following equation: g*H=k*c, wherein k is a normalization scalar, and by matching the first set of points of interests in the image from the at least one imaging device and the second set of points of interest in the image from the satellite imagery system, to determine latitude and longitude coordinates of the image from the at least one imaging device











claim 7’s limitation:
wherein upon calculating the homography matrix, the processor at the remote computing device is further configured to transform 
the image from the at least one imaging device into a top-down image, to obtain the latitude and longitude coordinates thereof and to be displayed at the user device







A system, comprising: 

an imaging device disposed at a lighting fixture 
positioned to illuminate an area to be monitored, the imaging device configured to capture image data of the area;  
and a computing device having at least one 
processor configured to: 
(i) process first imaging device data related to 
images of the area from the imaging device;  
(ii) process second satellite imagery system data related to images of the area from a satellite imagery system;  
(iii) detect a first set of points of interest in the first imaging device data, wherein members of the first set of points of interest are represented as a first vector c;  
(iv) detect a second set of points of interest in the second satellite imagery system data, wherein members of the second set of points of interest are represented as a second vector g and wherein each point of interest from the first set of points of interest corresponds to a respective point of interest from the second set of points of 
interest;  

object represented in the first imaging device data that is not represented in the second satellite imagery system data

claim 2’s limitations: 
wherein the first vector c represents a pixel coordinate and the second vector g represents a geocoordinate
claim 3’s limitations:
wherein the first vector c takes the form c=[x, y, 1], the second vector takes the form g=[latitude, longitude, 1], and the homography matrix is a three-by-three matrix
claim 6’s limitation:
wherein the computing device is a remote computing device

claim 14’s limitation:

wherein the first imaging device data is captured 
by the imaging device as video data



claim 10’s limitation:
wherein the processor is further configured to use the homography matrix to transform an image captured at the imaging device into a top-down view that includes a representation of the at least one object




the area to be monitored is at least one of a roadway and a parking lot.
claim 5’s limitation:
the at least one object represented in the 
first imaging device data that is not represented in the second satellite imagery system data includes at least one of a vehicle and a pedestrian
claim 7’s limitation:
the remote computing device is a cloud-based computing device arranged to store images, parking information, and control instructions

claim 8’s limitation:
the computing device is integrated with the imaging device
claim 9’s limitation:

the computing device integrated with the imaging device is further arranged to store images and control instructions



It is noticed that claims 1, 7 of US 10817747 does not disclose explicitly that the area to be monitored is at least one of a roadway and a parking lot; wherein the at least one object represented in the first imaging device data that is not represented in the second satellite imagery system data includes at least one of a vehicle and a pedestrian; the computing device is integrated with the imaging device; the computing device integrated with the imaging device is further arranged to store images and control instructions.

wherein the at least one object represented in the first imaging device data that is not represented in the second satellite imagery system data includes at least one of a vehicle (fig. 1, component 130) and a pedestrian (fig. 1, component 181) ; 
the computing device is integrated with the imaging device (fig. 1, component 120 is integrated with computing device; paragraph 0033, …identification camera 120 needs to be a more sophisticated device capable of performing image processing functions capable of, for example, identifying the presence of vehicles in images, identifying the presence of vehicle identification information in images, and/or extracting vehicle identification information from images);
the computing device integrated with the imaging device is further arranged to store images and control instructions (fig. 1, component 120 is integrated with computing device; paragraph 0033, …identification camera 120 needs to be a more sophisticated device capable of performing image processing functions capable of, for example, identifying the presence of vehicles in images, identifying the presence of vehicle identification information in images, and/or extracting vehicle identification information from images… the identification and destination cameras can be programmed to determine characteristics of vehicle images)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the area to be monitored is at least one of a roadway and a parking lot; wherein the at least one object represented in the first imaging device data that is not represented in the second satellite imagery system data includes at least one of a vehicle and a pedestrian; the computing device is integrated with the imaging device; the computing device integrated with the imaging device is further arranged to store images and control instructions as taught by Nerayoff as a modification to the system for the 
It is noticed that claims 1-3, 6-7 of US 10817747 and Nerayoff does not disclose explicitly that the remote computing device is a cloud-basedcomputing device arranged to store images, parking information, and control instruction. 
ROWAN discloses that the remote computing device is a cloud-basedcomputing device arranged to store images, parking information, and control instruction (paragraph 0199, … The data may be stored at various data repositories, including server computers, databases, cloud storage systems); 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the remote computing device is a cloud-basedcomputing device arranged to store images, parking information, and control instruction as a modification to the system for the benefit of that to store data.


6. 	Claim 11-13, 15-17, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8, 7, 6, 13 of US Patent US 10817747 and in view of Nerayoff et al. (US 20160078759) indicated below.  
For Claim 11-13, 15-17 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method, comprising: capturing image data.  As clearly indicated in the table below, each claimed limitations of claim 11-13, 15-17 of the current application are anticipated by the corresponding limitations of claim 

US 10817747
 Current Application
Claim 8:
A method to be performed by a system in communication with a lighting fixture, comprising: 
capturing one or more images via at least one imaging device to be disposed in a lighting fixture within an area to be monitored;  processing, via a processor of a remote computing device in communication with the at least one imaging device, data related to the one or more images;  
comparing, a first set of points of interest in an image from the at least one imaging device and corresponding second set of points of interest in an image of a same area from a satellite imagery system, wherein each point of interest from the first set of points of interest corresponds to a respective point of interest from the second set of points of interest, and the first set of points of interest and the second set of points of interest are each represented as a three-valued vector, wherein the first set of points of interest are represented as c=[x,y,1] and the second set of points of interest are represented as g=latitude, longitude,1];  
and calculating a homography matrix using the following equation: g*H=k*c, wherein k is a normalization scalar, and by matching the first set of points of interests in the image from the at least one imaging device and the second set of points of interest in the image from the satellite imagery system, to determine latitude and 



Claim 7’s limitation:

wherein upon calculating the homography matrix, the processor at the remote computing device is further configured to transform the image from the at least one imaging device into a top-down image, to obtain the latitude and longitude coordinates thereof and to be displayed at the user device 


Claim 6’s limitation:

wherein the remote computing device is configured to manipulate the first set of points of interests and the second set of points of interests into a specific shape using the software module application

Claim 13’s limitation:

wherein upon calculating the homography 
matrix, performing the image transform locally at the lighting fixture to calculate vehicle velocity and determine latitude and longitude of objects or pedestrians detected by video analytics






A method, comprising: 
capturing image data via an imaging device disposed at a lighting fixture positioned to illuminate an area to be monitored;  
processing, via a processor of a computing device, first imaging device data related to images of the area from the imaging device;  processing, via the processor, second satellite imagery system data related to images of the area 
from a satellite imagery system;  
detecting a first set of points of interest in the first imaging device data, wherein members of the first set of points of interest are represented as a first vector c;  
detecting a second set of points of interest in the second satellite imagery system data, wherein members of the second set of points of interest are represented as a second vector g and wherein each point of interest from the first set of points of interest corresponds to a respective point of interest from the second set of points of 
interest;  
generating a homography matrix H in accordance with the following equation: g*H=k*c, wherein k is a normalization scalar;  and determining, using 
the homography matrix, latitude and longitude coordinates of at least one object represented in the first imaging device data that is not represented in the second satellite imagery system data












Claim 12’s limitation:

using the homography matrix to transform an image captured at the imaging device into a top-down view that includes a representation of the at least one object 





Claim 16’s limitation:

manipulating, via a remote computing device, the first set of points of interests and the second set of points of interests into a specific shape




Claim 17’s limitation:

determining, using the homography matrix, a velocity of the at least one object represented in the first imaging device data






Claim 13’s limitation:

detecting at least one vehicle or at least one pedestrian in the first imaging device data

Claim 15’s limitation:






It is noticed that claims 8, 7, 6, 13 of US 10817747 does not disclose explicitly that detecting at least one vehicle or at least one pedestrian in the first imaging device data; retrieving the satellite imagery data from a publicly available website.
Nerayoff discloses detecting at least one vehicle (fig. 1, component 130) or at least one pedestrian (fig. 1, component 181)  in the first imaging device data; 
retrieving the satellite imagery data from a publicly available website (paragraph 0123, … The end result is that end users can pay for parking or view prior history by visiting a website and enter a destination location identifier or vehicle license plate number and the duration of parking regardless of whether a destination location is associated with a curbside parking meter, a Pay-by-Space parking space, or a parking lot.  This extends to other online conduits such as smart phones and, in the future, Internet-enabled media centers in cars).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that detecting at least one vehicle or at least one pedestrian in the first imaging device data; retrieving the satellite imagery data from a publicly available website as taught by Nerayoff as a modification to the method for the benefit of that to identify vehicles and track and control the use of parking spaces by the vehicles (see Nerayoff, paragraph 0003).


For Claim 18-20 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method, comprising: capturing image data/non-transitory computer-readable storage medium whose stored contents configure a processor of a computing system to perform a method.  As clearly indicated in the table below, each claimed limitations of claim 18-20 of the current application are anticipated by the corresponding limitations of claim 8, 7 of the reference patent except for non-transitory computer-readable storage medium whose stored contents configure a processor of a computing system to perform a method; detecting at least one of a vehicle and a pedestrian in the first image data.

US 10817747
 Current Application
Claim 8:
A method to be performed by a system in communication with a lighting fixture, comprising: 
capturing one or more images via at least one imaging device to be disposed in a lighting fixture within an area to be monitored;  processing, via a processor of a remote computing device in communication with the at least one imaging device, data related to the one or more images;  
comparing, a first set of points of interest in an image from the at least one imaging device and corresponding second set of points of interest in an image of a same area from a satellite imagery 
and calculating a homography matrix using the following equation: g*H=k*c, wherein k is a normalization scalar, and by matching the first set of points of interests in the image from the at least one imaging device and the second set of points of interest in the image from the satellite imagery system, to determine latitude and longitude coordinates of the image from the at least one imaging device

Claim 7’s limitation

wherein upon calculating the homography matrix, the processor at the remote computing device is further configured to transform 
the image from the at least one imaging device into a top-down image, to obtain the latitude and longitude coordinates thereof and to be displayed at the user device






A non-transitory computer-readable storage medium whose stored contents configure a processor of a computing system to perform a method, the method comprising: 

receiving first image data captured by a streetlight-based imaging device disposed at a lighting fixture positioned to illuminate an area to be monitored;  
receiving second image data from a satellite imagery system, the second image data related to images of the area;  
detecting a first set of points of interest in the first image device data, wherein members of the first set of points of interest are represented as a first vector c;  

corresponds to a respective point of interest from the second set of points of interest;  
generating a homography matrix H in accordance with the following equation: g*H=k*c, wherein k is a normalization scalar;  
and determining, using the homography matrix, latitude and longitude coordinates of at least one 
object represented in the first image data that is not represented in the second image data







Claim 20’s limitation

transform, using the homography matrix, an image captured at the streetlight-based imaging device into a top-down view that includes a representation of the at least one object



Claim 19’s limitation:


detecting at least one of a vehicle and a pedestrian in the first image data



It is noticed that claims 8, 7 of US 10817747 does not disclose explicitly that non-transitory computer-readable storage medium whose stored contents configure a processor of a computing 
Nerayoff discloses that non-transitory computer-readable storage medium whose stored contents configure a processor of a computing system to perform a method (paragraph 0257, … hose techniques are performed by computer system 500 in response to processor 504 executing one or more sequences of one or more instructions contained in main memory 506.  Such instructions may be read into main memory 506 from another machine-readable medium, such as storage device 510.  Execution of the sequences of instructions contained in main memory 506 causes processor 504 to perform the process steps described herein);
detecting at least one vehicle (fig. 1, component 130) or at least one pedestrian (fig. 1, component 181)  in the first imaging device data.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that non-transitory computer-readable storage medium whose stored contents configure a processor of a computing system to perform a method; detecting at least one vehicle or at least one pedestrian in the first imaging device data; retrieving the satellite imagery data from a publicly available website as taught by Nerayoff as a modification to the non-transitory computer-readable storage medium for the benefit of that to identify vehicles and track and control the use of parking spaces by the vehicles (see Nerayoff, paragraph 0003).


8. 					Conclusion
See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423